Citation Nr: 1001677	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for right leg varicose 
veins, currently rated 20 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	J. J. Bunten, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1971 to September 
1974.

This appeal arises to the Board of Veterans Appeals (Board) 
from a November 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied a rating in excess of 20% for right leg 
varicose veins and from a September 1999 RO rating decision 
that denied a total disability rating based on individual 
unemployability (hereinafter referred to as TDIU).

In May 1995, the Board denied a rating in excess of 20% for 
right leg varicose veins; however, in 1996 the United States 
Court of Veterans Appeals (Court) vacated and remanded the 
Board decision.  In July 2002, the Board denied TDIU and a 
rating in excess of 20% for right leg varicose veins.  By 
August 2003 Order, the Court vacated and remanded the Board's 
July 2002 decision.  In June 2004, the Court revoked its 
August 2003 Order, and issued a new Order vacating the 
Board's July 2002 decision.  In November 2008, the Board 
remanded the case so that VA could furnish the Veteran with a 
notice letter that complies with instructions set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  VA sent the 
required notice to the Veteran in February 2009.  In 
September 2009, the Federal Circuit vacated the Court's 
Vazquez-Flores decision.  

In a March 2000-issued rating decision, the RO denied an 
application to reopen a claim for service connection for a 
low back disability.  The Veteran submitted a timely notice 
of disagreement (NOD) in December 2000 and in January 2001 
the RO issued a statement of the case (SOC).  No VA Form 9, 
Substantive Appeal, or other correspondence containing the 
necessary information has been received.  Thus, the Board 
lacks jurisdication to address that claim.   

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, right leg varicose veins 
have been manifested by moderately severe superficial 
varicose veins below the right knee with symptoms of pain or 
cramping on exertion and mild chronic venous insufficiency, 
but no indication of deep circulation involvement.  

2.  Not shown are those manifestations that are consistent 
with severe or pronounced varicose veins, i.e. marked 
distortion or sacculation with edema and ulceration, or 
involvement of deep circulation with ulceration and 
pigmentation, or persistent edema with stasis pigmentation 
and/or subcutaneous induration.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (in effect before and after January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Pelegrini, supra, the Court held, in part, that a notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In the present case, 
the unfavorable decision that is the basis of this appeal had 
been decided and appealed prior to the enactment of the 
current section 5103(a) requirements in November 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, VA did not err in not providing such notice.  
Rather, the claimant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  In this case, a content-complying notice has 
been issued and proper subsequent VA process has been 
accomplished.   

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 1996 
Court remand was for the specific purpose of obtaining Social 
Security Administration (SSA) records, affording the Veteran 
a VA neurological examination, and developing the TDIU claim.  
Since then, proper examination has been made.  The TDIU claim 
has not been adequately developed however.  

In June 2004, the Court again remanded a Board decision that 
denied the benefits sought.  The Court found that VA had 
supplied inadequate notice to the Veteran and had 
inadequately assisted in developing his claims, or in the 
alternative, had failed to make findings of lack of prejudice 
due to such inadequate notice and assistance.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA clinical records and private medical reports.  
A hearing was provided.  The claimant was afforded VA medical 
examinations, as discussed below.  Neither the claimant nor 
his attorney has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
TDIU as a result of that disability must be considered.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

The Veteran's service-connected right leg varicose vein 
disability has been rated 20 percent disabling for the entire 
appeal period under Diagnostic Code 7120.  During the appeal 
period (on January 12, 1998) Diagnostic Code 7120 changed 
significantly.  Both versions of the code must therefore be 
considered and if the later version is advantageous to the 
Veteran, that version will be used, but only for that portion 
of the appeal period from the effective date of the revision.  

Under regulations in effect prior to January 12, 1998, 
moderately severe varicose veins are described as those 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; no 
involvement of the deep circulation warrants a 30 percent 
rating for bilateral involvement and a 20 percent rating for 
unilateral involvement.  

Under regulations in effect prior to January 12, 1998, severe 
varicose veins are described as those involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation warrants a 50 percent 
rating for bilateral involvement and a 40 percent rating for 
unilateral involvement.  

Under regulations in effect prior to January 12, 1998, 
pronounced varicose veins are described as unilateral or 
bilateral with the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warrants a 60 percent rating for 
bilateral involvement and a 50 percent rating for unilateral 
involvement.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under regulations in effect since January 12, 1998, a 40 
percent evaluation is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent evaluation 
requires persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, 
a 100 percent evaluation mandates massive board-like edema 
with constant pain at rest.  A rating note indicates that the 
evaluation is for involvement of a single extremity.  If more 
than one extremity is involved, evaluation of each extremity 
is separately undertaken and combined using the bilateral 
factor, if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2009).

On private medical examination in January 1991, it was noted 
that there might currently be slight swelling of the right 
lower leg.  There was no evidence of ulceration or chronic 
stasis dermatitis.

An April 1991 VA venous Doppler study showed no evidence of 
deep vein thrombosis of the right lower extremity.

A June 1991 SSA decision determined that the Veteran was 
disabled from working.  The SSA decision is based partly on 
testimony to the effect that he was in constant pain due to 
right leg varicose veins.  He stated that he could not 
perform at a job where he could sit-down as he would develop 
bad cramps of the leg and experience a burning sensation and 
numbness which would render him unable to concentrate.  

On VA vascular examination in October 1991, the Veteran 
reported that he could not sit for any period of time without 
having numbness and pain of the right leg.  There was no 
ulcer or discoloration of the right leg.  Capillary filling 
time of the right toenails was within normal limits.  Gross 
sensory and motor functions were intact.  The diagnosis was a 
history of post-phlebitis syndrome.

On VA neurology examination in October 1991, the right lower 
extremity was cold to touch as opposed to the left lower 
extremity.  Vibratory sense, position sense, pin prick and 
light touch were all intact.  There was no loss of motor 
power.  The diagnosis was borderline sympathetic causalgia of 
the right lower extremity (Sympathetic causalgia is also 
called reflex sympathetic dystrophy and causalgia and is 
defined as persistent pain caused by soft tissue, bone, or 
nerve injury that can be out of proportion to the original 
injury and is sometimes mistakenly minimized by physicians.  
See also complex regional pain syndrome in The Merck Manual, 
18th Ed. 1780-81 (2006)).

In March 1992, the veteran testified before an RO hearing 
officer that he was seen once a month at a pain clinic; that 
he was on medication and wore support or elastic stockings 
which extended over the entire leg; that he elevated the 
right leg 5 to 6 times a day; that there was constant pain; 
and that extended standing caused extensive swelling.

On VA examination in September 1994, the skin was without 
discoloration, edema or ulcers.  The veteran wore support 
hose.  Venous studies conducted in August 1994 had revealed a 
small amount of valvular incompetency.  The official 
interpretation was normal spontaneous phasic and augmented 
flows of the deep veins of the lower extremities.  Some 
reflux of the right calf and mildly decreased phasic flow of 
the tibial vessel were noted.  The interpretation was 
consistent with mild venous insufficiency of the right lower 
leg.  The vascular team opined that there was a very mild 
degree of venous insufficiency that was asymptomatic.

On VA neurology examination in July 1998, the Veteran 
complained of right leg weakness after walking one-half 
block.  He complained of pain behind the right knee.  There 
was no motor defect of the right leg or muscle atrophy, 
fasciculation or tremors.  The Veteran walked rapidly and 
briskly and apparently had done so from the front of the 
hospital back to the rear of the building.  Right leg skin 
color, temperature and sweating appeared normal.  There was 
no evidence of recurrent ulcer, past ulceration or scarring 
from fibrosis of the skin, underlying tissue or alteration in 
pigmentation.  The veteran asserted that his condition 
interfered with daily activities, but there was no evidence 
at the time of examination that the condition interfered with 
anything that he was asked to do.  There was no evidence of 
neurologic disease or disability.  There was no muscle 
atrophy or edema of the right leg.  The right calf was one 
centimeter larger in size than the left calf due to a 
developmental disorder.

The July 1998 VA report notes that the Veteran had been 
examined by a board certified neurologist and there had been 
no evidence of neurological disease or disability.  Right leg 
pain was not related to a neurologic condition.  Pain, 
described as constant, was felt not to be due to neurologic 
disability.  It was difficult for the examiner to believe 
that this condition would preclude working.  It was further 
opined that the SSA disability decision focused on subjective 
complaints, rather than objective evidence.  An addendum 
indicates that an electromyography (EMG) report and nerve 
conduction studies were normal and the examiner's opinions 
remained unchanged.

On VA vascular examination in November 1998, the Veteran 
reported being unable to climb one flight of stairs without 
resting.  Pain worsened with walking.  Minimally tender 
moderate varicosities of right popliteal fossa extending 
slightly superiorly to the medial aspect were shown.  There 
was no discoloration, ulceration, edema, or skin change.  The 
veteran suffered from chronic right leg pain and weakness 
which affected his ability to perform manual labor.  Chronic 
radiating pains were not consistent with venous or arterial 
disease, rather, they were consistent with radiculopathy.

An August 1999 VA examination report notes that the Veteran 
was last employed as a warehouse worker in 1986.  A magnetic 
resonance imaging study in October 1998 revealed moderate 
herniation of the L4-5 disc of the right lateral recess.  The 
current condition affected his usual daily activities as he 
had become very inactive.  On examination, the right leg was 
not edematous.  The skin was warm and dry.  A cluster of 
varicose veins was mildly dilated and slight discoloration on 
the right lateral calf.  There was no foot or ankle 
dermatitis or flaky skin.  The diagnosis was varicose veins 
with intermittent edema and beginning stasis pigmentation of 
the right leg, calf.  It was opined that it was more likely 
than not that the Veteran's persistent pain and numbness were 
not related to the varicose veins but were related to the L4-
5 disc herniation.  Therefore, it was less likely than not 
that the varicose veins were related to his inability to 
work.

On VA examination in May 2000, the Veteran indicated that he 
could not perform at his old job as a maintenance man, as it 
required too much walking.  He had previously worked as a 
warehouse worker.  The veteran was not wearing support hose.  
He had been unemployed for 12 years and had been on SSA 
disability benefits for the same period of time.  On 
examination, there were superficial varicosities of the right 
popliteal area.  The diagnosis was varicosities of the right 
popliteal area which were mild in nature and appeared to be 
asymptomatic.  They were non-tender to touch.  There was no 
evidence of swelling or skin breakdown associated with the 
varicosities.  They seemed localized to the popliteal area 
with no evidence of any other distribution above the inner 
thigh or below the leg.  There was no evidence of edema.  
Both thighs were well muscled and any circumferential 
difference did not seem to represent muscle atrophy or 
weakness.

On VA examination in May 2009, dilated popliteal veins were 
shown and they were found to be ropy, depressible, and 
tender.  They measured 7-mm in width and 4-cm in length.  The 
distal third of the right leg had discoloration consistent 
with chronic venous stasis.  The right calf exhibited some 
pain on compression.  There was a noticeable right-sided 
limp.  The diagnoses were right lower extremity varicosities 
secondary to service-connected blunt trauma; and, right lower 
extremity cutaneous changes consistent with chronic venous 
insufficiency of a mild degree.  

VA outpatient treatment reports submitted since the May 2009 
examination do not address the right lower extremity.  

From the facts set forth above, it is clear that right lower 
extremity varicose veins have been manifested throughout the 
appeal period by moderately severe superficial varicose veins 
below the right knee with symptoms of pain or cramping on 
exertion and mild chronic venous insufficiency, but no 
indication of deep circulation involvement.  Not shown are 
those manifestations that are consistent with severe or 
pronounced varicose veins, i.e., marked distortion or 
sacculation (forming little bags or sacs) with edema and 
ulceration, or involvement of deep circulation with 
ulceration and pigmentation.  Also not shown are persistent 
edema with stasis pigmentation and/or subcutaneous 
induration.  

An August 1999 VA examination report notes intermittent right 
leg edema, but not persistent edema.  Later examination 
reports specifically mention that there is no edema.  

Although a September 2008 VA outpatient treatment report 
notes bilateral ankle edema (see claims file Vol 4), there is 
no indication that this is related to the service-connected 
right leg varicose veins.  In the September 2008 VA report, 
the examiner noted that the Veteran himself associated this 
bilateral ankle edema with an acute injury.  In Jandrea v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), the Federal 
Circuit held that lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional.  The Veteran's own lay 
diagnosis of bilateral ankle edema due to an acute injury 
therefore competently dissociates this from the service-
connected varicose veins, as the VA physician did not 
disagree. 

Although the May 2009 VA examination report suggests 
distortion and sacculation of the varicosities, because 
neither edema, ulceration, involvement of deep circulation 
with pigmentation, stasis pigmentation, or subcutaneous 
induration is shown, the criteria for a 40 percent or greater 
rating are not more nearly approximated. 

Comparing the manifestations of right lower extremity 
varicose veins shown with the criteria of the rating 
schedule, the criteria for a schedular rating greater than 
20 percent under either the former or revised Diagnostic Code 
7120 are not more nearly approximated.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 20 percent for right let varicose veins is 
therefore denied.  

Extraschedular Consideration

Extraschedular consideration is addressed in the Remand 
portion of the decision.  


ORDER

An increased rating for right leg varicose veins is denied. 


REMAND

Where the Veteran or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that increased rating claim is whether TDIU is 
warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This 
holding is clearly applicable to this case because both the 
Veteran and the record raise the issue of entitlement to 
TDIU. 

TDIU may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) 
(2009).

At the time of his TDIU claim, the veteran did not have a 
single disability rated at 60 percent.  Specifically, he had 
only a 20 percent rating and therefore did not meet the 
schedular guidelines provided for TDIU pursuant to § 4.16(a).

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The provisions of § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service- connected disabilities but 
who do not meet the percentage standards set forth in 
§ 4.16(a).  There must be a determination that the veteran's 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

A December 1988 SSA decision notes that the Veteran cannot 
work because of vascular disease of a lower extremity.  This 
vascular disease is his sole service-connected disability.  
VAOPGCPREC 6-96 holds that where the appellant has raised the 
issue of entitlement to an extraschedular rating or a TDIU 
rating but the record contains no evidence which would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, 4 Vet. App. 384 (1993), determine that referral to the 
appropriate officials for consideration of an extraschedular 
rating or a TDIU rating is not warranted.  In this case, the 
Veteran's assertion of unemployability as well as the SSA 
decision that tends to support his claim are credible and 
competent evidence that render the TDIU claim plausible. 

In VAOPGCPREC 6-96, VA's General Counsel (GC) stressed that 
where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate.  If there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  GC has not, however, set forth how 
much evidence is "enough" evidence for referral.  Moreover, 
in VAOPGCPREC 6-96, GC stressed that if further action is 
necessary, the Board should remand the TDIU issue.

The Court specifically held that the Board is precluded from 
assigning an extraschedular rating "in the first instance."  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Thus, where the 
Veteran raises an extraschedular claim or where the evidence 
tends to raise the claim, the Board must remand the matter 
for initial consideration by the proper authority-proper 
authority being VA's Central Office.  

Accordingly, the case is REMANDED for the following action:

The AMC should develop the TDIU claim as 
necessary.  Following development and re-
adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should 
submit it to the Director, Compensation 
and Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b).  Following that 
action, if TDIU is not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The Veteran 
and his attorney should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


